Citation Nr: 0614994	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  03-36 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1967 to September 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision of the Togus, Maine Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The veteran's 
claims file is now under the jurisdiction of the Boston, 
Massachusetts RO.  

The veteran's July 2002 claim specifically sought service 
connection for PTSD and was developed for appellate review 
accordingly.  However, treatment records and a November 2002 
VA examination report show additional psychiatric diagnoses, 
and the December 2003 statement of the case (SOC) appears to 
have addressed the matter of service connection for other 
psychiatric diagnoses (although such matter had not been 
adjudicated).  Whether or not the veteran's claim encompasses 
psychiatric diagnoses other than PTSD requires clarification.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In February 2003 the veteran provided an extensive list of 
providers and corresponding dates for his past PTSD treatment 
that included both private and VA providers.  There is no 
indication in the record that the RO attempted to obtain the 
private records from a Dr. T who apparently treated the 
veteran beginning in 1991, and it is also not clear whether 
the RO sought all identified VA records as the only VA 
treatment record in the claims file is a report of a January 
2002 psychiatric evaluation by a Dr. M and the veteran had 
identified two additional VA treatment providers.  Because 
the RO's duty to assist includes obtaining available 
pertinent VA records and making reasonable efforts to obtain 
available pertinent private medical records identified by the 
veteran and because such records may contain pertinent 
information, they must be sought.    
In addition, the veteran has alleged a stressor event in 
service (a fellow serviceman killed after drawing an 
assignment on river-boats for which the veteran was 
considered).  If such actually occurred, it should be a 
verifiable event, and verification is necessary.  However, 
verification is dependent on the extent of information the 
veteran provides.     

Finally, the veteran has not received the required notice as 
outlined by the U.S. Court of Appeals for Veteran's Claims 
(Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be given 
appropriate notice regarding rating 
criteria and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  In light of the ambiguity in the 
matter in the December 2003 SOC, the RO 
should clarify whether the veteran's 
claim seeks service connection for PTSD 
only, or also seeks service connection 
for psychiatric disability other than 
PTSD.  If the latter, the further aspect 
of the claim should be appropriately 
developed and adjudicated. 

3.  The RO should ask the veteran to 
provide detailed information (the name of 
the individual killed, the approximate 
date when this occurred, the individual's 
specific unit, etc.) regarding the 
alleged stressor event of a fellow 
serviceman being killed after drawing an 
assignment on river-boats for which the 
veteran was considered.  If such 
information is received, the RO should 
arrange for verification of that specific 
stressor event. 
4.  The RO should secure for the record 
all as yet unsecured reports of 
identified treatment/evaluations the 
veteran received for psychiatric 
disability, including complete VA 
clinical records of such treatment and/or 
evaluations (specifically including 
records of treatment by Dr. B by social 
worker SS) and records of treatment from 
Dr. T.  The RO should also ask the 
veteran to identify all sources of 
treatment he has received for psychiatric 
disability since February 2003 and secure 
records of all such treatment.  If any 
identified records cannot be obtained, 
the extent of the efforts to secure them 
should be noted in the record.  If any 
records secured show a diagnosis of PTSD 
based on a stressor event not already 
noted in the record, and the stressor 
event is of a type capable of 
verification, the RO should arrange for 
verification of such stressor event.

5.  If the veteran's claim is found to 
encompass psychiatric disability other 
than PTSD, or if it is limited to PTSD 
and the development sought above results 
in a verified stressor event in service, 
the RO should arrange for the veteran to 
be examined by a psychiatrist to 
determine the nature and likely etiology 
of his current psychiatric disability, to 
include whether he has PTSD based on a 
verified stressor event in service.  The 
RO must advise the examiner what (if any) 
stressors in service have been verified.  
The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
explain the rationale for the opinion 
given.

6.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and afford the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the veteran 
until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


